Citation Nr: 0420468	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for fibromyalgia/chronic 
fatigue syndrome (chronic fatigue, muscle aches, joint pain, 
headaches, and pain disorder with irritability, memory loss, 
and difficulty concentrating) and dyspnea (claimed as 
bronchial asthma) due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her father
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 8, 1990 to May 17, 1991, which included service 
in Southwest Asia from January 1991 to April 1991, during the 
Persian Gulf War.  She also had prior and subsequent service 
in the Reserves.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied, in 
pertinent part, service connection for pain disorder with 
both psychological factors and general medical conditions 
(claimed as irritability, memory loss, and difficulty 
concentrating), dyspnea, chronic fatigue, muscle aches and 
joint pain, and tension type headaches, all claimed as due to 
undiagnosed illness.  In August 2003, the veteran's 
representative clarified the issues on appeal.  The Board 
also is of the opinion that the veteran's claim involves a 
general condition manifested by the various symptoms as 
claimed.  Therefore, the issues on appeal are revised, as 
clarified and simplified, in the caption above.

The Board notes that the September 1999 RO decision also 
denied claims for service connection for gastritis (abdominal 
pain, nausea, diarrhea); spontaneous pneumothorax; fractures 
of the cervical spine and right wrist; pulmonary contusion; 
cholecystectomy; Giardia; chronic cervicitis; vaginal 
discharge; post-concussive vertigo and dizziness; lumbosacral 
strain; difficulty swallowing and choking frequently; and 
allergic reaction to CT contrast dye.  Those issues are not 
on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.  

2.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

3.  The veteran has various symptoms, including fatigue, 
fibromyalgia, diffuse generalized muscle and joint aches, 
dyspnea, headaches, and memory problems, that produce 
disability that is not attributable to any diagnosed illness; 
this disability is presumed to be due to undiagnosed illness 
based on her service during the Persian Gulf War.


CONCLUSION OF LAW

Disability due to undiagnosed illness, consisting of fatigue, 
fibromyalgia, dyspnea, memory problems, and headaches, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317, 4.88a, 4.88b, Diagnostic 
Code 6354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Army 
from December 8, 1990 to May 17, 1991, which included service 
in Southwest Asia from January 1991 to April 1991, during the 
Persian Gulf War.  She also had prior and subsequent service 
in the Reserves.  She is a registered nurse.

On a Southwest Asia Demobilization/Redeployment evaluation in 
April 1991, the veteran denied fever, fatigue, weight loss, 
lymph node swelling, or trouble sleeping.  She said that she 
had had a cough or sinus infection and headaches.  She 
indicated that she had no reason to believe that she had been 
exposed to chemical or germ warfare.  On her April 1991 
medical history report, she denied frequent or severe 
headache, dizziness or fainting spells, swollen or painful 
joints, shortness of breath, other orthopedic symptoms, or 
any psychiatric symptoms.  On her redeployment examination in 
May 1991, no pertinent abnormalities were noted.  

Several months after active service, the veteran sustained 
multiple injuries in a car accident in August 1991, including 
fractures of the cervical spine and right wrist, a closed 
head injury, left shoulder acromioclavicular strain, left 
wrist sprain, and embedded glass in the left arm.  Her 
serious injuries required hospitalization for several weeks 
and the use of a halo and other therapeutic techniques.  The 
accident was attributed to spontaneous pneumothorax, which 
had resulted in a sharp chest pain that had caused her to 
lose control of her car.  The accident occurred while the 
veteran was in the Reserves, but she has clarified that was 
not on active or inactive duty for training at that time.  

Private medical records from 1991 into 1992 show treatment 
for complaints involving her right hand and left shoulder 
associated with the car accident.  She also described 
shortness of breath.  She redeveloped some complaints of 
cervical pain as well as low back discomfort after an 
additional car accident in early 1992.   

Private medical records from 1993 show acute cholecystitis 
and gastritis, treated with laparoscopic cholecystectomy.  
The records also show complaints of episodic dizziness that 
had been occurring intermittently ever since the 1991 car 
accident.  

Private medical records from early 1995 show treatment for 
complaints of dizziness that were interfering with activities 
of daily living.  The dizziness was associated with movements 
of the eyes or head without moving her entire body.  The 
vertigo and dizziness were post-concussive.  Starting in May 
1995, she complained of shortness of breath and chest 
tightness that was not necessarily associated with exertion; 
she also had chronic neck, shoulder, and back pain.  
Impressions were fibromyalgias, chronic pain syndrome, and 
fatigue.  An impression in September 1995 was myofascial pain 
of the cervical paraspinals and shoulder musculature; these 
pains were a result of multiple trauma.  

On comprehensive office visit to her private doctor in June 
1996, the veteran had not had recent headaches or syncope, 
orthopnea, paroxysmal nocturnal dyspnea, dyspnea on exertion, 
chest pain, or musculoskeletal pains.  She had had severe 
episodes of weakness at work or after long periods without 
eating.  The pertinent diagnosis was "weakness."  However, 
later in 1996, she reported a lot of musculoskeletal pain.  
Diagnoses included arthralgias and ill-defined symptom 
complex.  

VA outpatient medical records from 1997 reflect complaints of 
fatigue, generalized pain, headaches, balance problems, 
swallowing difficulty, and decreased memory; she had recently 
filed a claim for service connection for Gulf War syndrome at 
the encouragement of a private personal doctor.

In 1997, the veteran's family submitted letters describing 
the changes in the veteran ever since her return from the 
Persian Gulf War.  

On VA general medical examination in April 1997, the veteran 
reported breathing difficulties and dyspnea while serving in 
the Persian Gulf War; she described exposure to sandstorms 
and black oily smoke, as well as a lot of fumes and oil 
droplets in the air that made the sky black.  At the time, 
the veteran indicated that she had switched jobs because of 
symptoms related to the car accident, including shoulder, 
back, neck, and arm pain.  VA pulmonary function tests in 
April 1997 showed normal spirometry.  The diagnoses were as 
follows: history of bilateral spontaneous pneumothoraxes in 
1986 and 1991), with current dyspnea of unclear etiology; 
status post cervical spine fractures with remarkably few 
neurologic deficits except for some incoordination with heel 
walking; chronic neck pain most likely due to traumatic 
arthritis; status post right radius fracture from 1991 car 
accident; status post left wrist fracture with no residuals; 
history of abdominal pain and diarrhea of unclear etiology, 
but somewhat suggestive of irritable bowel syndrome; chronic 
low back pain; chronic bilateral shoulder pain; and chronic 
tension type headache.

The veteran underwent a VA gynecological examination in 
September 1997.  Her lungs were clear.  A chest X-ray showed 
no abnormalities other than post-surgical changes in the left 
upper lobe.  The examiner stated that it was unlikely that a 
spontaneous pneumothorax could be responsible for the 
veteran's dyspnea, as she had no residual pneumothorax, and 
she had normal lung volumes now.  The examiner stated that 
more likely, there was an undiagnosed dyspnea that began 
while she was in the Persian Gulf.  

On VA miscellaneous neurological disorders in September 1997, 
she reported memory problems and headaches.  The impression 
was hyperreflexia of the lower extremities and bilateral 
Hoffman signs of the upper extremities implying cervical cord 
involvement.  Additional testing to rule out multiple 
sclerosis and the possibility of cord compression from the 
1991 car accident was suggested.  

On VA mental disorders examination in October 1997, as a 
follow-up to the neurological disorders examination, the 
veteran described primary complaints of fatigue and pain, as 
well as headaches.  Her neck pain reportedly started after 
her car accident in 1991, and her back and shoulder pain 
began insidiously at some point after development of the neck 
pain.  Her fatigue had not resulted in lost work, but it had 
required her to rest at work, which was "embarrassing."  On 
examination, the nature of her reported concentration 
difficulties suggested the interference of pain, fatigue, and 
ruminative worries, resulting in mild inefficiencies in 
divided attention.  Formal psychometric personality 
assessment was suggestive of significant psychological 
contributors to the veteran's somatic symptoms, and perhaps a 
pattern of repression, denial, and resistance to 
psychological contributors to current symptoms.  She 
certainly appeared to have pain with a neurological basis; 
psychological factors may serve as strong modulators of pain, 
fatigue, and most particularly, reported concentration 
problems.  The incongruence between self-reported 
concentration difficulties and their assessment also 
suggested significant psychological overlay.  Increasing 
stress, specifically worries of being unable to work, may 
account for the reported worsening of symptom severity over 
time. The examiner stated that most of the symptoms developed 
after the veteran's return from the Persian Gulf War and 
after she was injured in a car accident about three months 
later.  The examiner opined that, as such, it is difficult to 
determine a strong relationship existing between experiences 
in the Gulf and the veteran's current symptoms.  She 
continued to work full-time, but likely with reduced 
efficiency.  There also was some question about her ability 
to continue working in the medium-term because of the 
apparently worsening course of her symptoms.  The diagnoses 
were pain disorder associated with both psychological factors 
and a general medical condition, along with pain of the neck, 
shoulder, back, and head.  

On VA respiratory examination in December 1998, the veteran 
reported having had a spontaneous pneumothorax in 1986, but 
she was extremely active thereafter.  She described noticing 
difficulty breathing when she was stationed in Saudi Arabia 
in service.  The pertinent diagnoses were spontaneous 
pneumothorax, left, with apical bleb resection in 1986, by 
history and reactive airway disease, with pulmonary function 
testing pending.  

A January 1999 VA pulmonary function test revealed normal 
spirometry.

The veteran testified before the RO in May 2001 that she 
developed shortness of breath and fatigue during her active 
service in the Persian Gulf War.  She also had noted 
generalized muscle aches and pains.  Her activity had been 
cut in half.  Her father also testified as to the development 
of his daughter's symptoms upon her return from active 
service and their effect on her activities. 

The veteran participated in a Gulf War illness study at the 
Johns Hopkins University in June 2001; the study was designed 
to test for two medical conditions, neurally mediated 
hypotension and postural tachycardia syndrome.  

On VA general medical examination in November 2002, the 
veteran reported exposure to diesel oil fumes and sandstorms 
in the Persian Gulf.  She had been physically active, but she 
noticed difficulty jogging at that time, with ongoing 
problems since her return from service.  She had been treated 
with Maxair in  the past.  She also reported fatigue since 
her Persian Gulf War service; sometimes he felt okay, but at 
other times it was difficult to get out of bed.  She reported 
having been diagnosed with a thyroid adenoma, which shrank 
with Synthroid treatment.  Since Persian Gulf War service, 
she also had pain in all of her joints and headaches 
associated with memory and thought problems.  She described 
diarrhea, heart problems, hypercholesterolemia, weight loss, 
choking easily, difficulty swallowing, vertigo, and dizzy 
spells.  An upper GI series, an MRI of the head, and X-rays 
of the joints were normal except for an old fracture of the 
distal right radius.  The diagnoses were as follows: dyspnea 
with history of environmental hazardous exposure and possible 
reactive airway disease; chronic fatigue, generalized joint 
pains with possible fibromyalgia/chronic fatigue syndrome; 
chronic headaches, muscle contraction/tension headaches; 
history of pneumothorax and thoracotomy; history of 
cholecystectomy; history of hysterectomy; status post breast 
augmentation surgery; thyroid nodule by history; status post 
motor vehicle accident with multiple injuries and residuals; 
chronic diarrhea with history of Giardia treatment, possible 
irritable bowel syndrome; mitral valve prolapse by history; 
hyperlipidemia; poor appetite, weight loss, disturbed sleep, 
and memory and mood problems; dysphagia of uncertain 
etiology, but a normal previous upper GI series; and vertigo 
and dizziness, status post vestibular rehabilitation, by 
history.  The examiner commented that dyspnea of uncertain 
etiology was possibly related to the veteran's described 
chemical exposure in the Persian Gulf; there also was a 
possibility of reactive airway disease.  The etiology of 
dysphagia and choking was uncertain.  Diarrhea was possibly 
related to irritable bowel syndrome.

On VA mental disorders examination in December 2002, she did 
not exhibit any pain behavior.  She described first having 
shortness of breath and fatigue while stationed in Saudi 
Arabia in a MASH unit during service.  The diagnosis was 
psychogenic pain and fatigue, not otherwise specified.  Her 
stressors were primarily job- and family-related with 
background childhood physical and sexual trauma.  

On VA joints examination in December 2002, she complained of 
fatigue with stiffness and soreness in the neck, shoulders, 
hips, and knees; she related most other musculoskeletal 
symptoms to a car accident in August 1991.  She also had 
subjective weakness in her extremities, with a chronic low-
grade dull pain.  She had been physically active, but 
recently, her exercise had been reduced mostly to walking.  
She reported that she was working in a nursing home but that 
she was having difficulty finding steady work because of her 
limitations and frequent absences.  She did not present with 
any symptoms to suggest inflammatory arthropathy.  
Apparently, she had been evaluated for recurrent diarrhea and 
abdominal cramping, with a diagnosis of gastroesophageal 
reflux disease after service.  On examination, she appeared 
somewhat tired.  She was negative for synovitis, swelling, 
deformity, and loss of range of motion.  Strength was 
unimpaired.  The examiner stated that the veteran's overall 
symptom complex fit best into a chronic pain disorder sharing 
a number of features of fibromyalgia; it appeared that the 
greatest event in the precipitation of this event had been 
the car accident after service.

On March 2003 VA respiratory examination, the veteran 
described intermittent dyspnea for about 10 years that were 
usually related to exposure to strong smells or fumes, 
cigarette smoke, and perfumes.  The veteran related these 
symptoms of dyspnea to her service in the Persian Gulf War as 
a result of daily exposure to strong diesel fumes.  There was 
a negative family history of similar breathing problems.  The 
veteran had had two episodes of spontaneous pneumothorax, 
with one episode treated with a thoracotomy.  The chest X-ray 
was within normal limits.  Pulmonary function studies were 
normal.  The clinical impression was intermittent, mild 
bronchial asthma controlled on medication with a possible 
aggravation by service-connected exposures to strong 
inhalants during the Persian Gulf War.

The veteran underwent a VA chronic fatigue syndrome 
examination in August 2003.  She stated that she had chronic 
fatigue and that she felt tired all day long, with the 
condition becoming gradually worse.  She indicated that her 
condition became particularly worse after a 1991 car 
accident.  She felt feverish at times although her 
temperature remained normal on thermometer.  She had some 
body aches all over.  She did not give a history of exudative 
pharyngitis.  She reported occasional palpable cervical and 
axillary lymph nodes, as well as inguinal lymph nodes.  She 
complained of generalized muscle aches and weakness.  She 
described feeling better with exercise.  She had difficulties 
bringing groceries indoors, cleaning her house, and looking 
after her daughter.  Her husband helped her with cooking and 
housework.  She was employed as a director of nursing at a 
long-term care facility.  She worked 8 hours per day and was 
able to bring work home with her.  She exercised during the 
week, jogging five times per week for about 30 miles, 
performing yoga once every two weeks, and lifting weights 
three times per week.  She felt better after exercise, a 
little tired but more focused; her energy and concentration 
seemed to come back and her aches and pains felt better.  She 
described daily occipital and frontal headaches, without 
relief; they were non-throbbing, bilateral, symmetrical, and 
caused some difficulty in concentrating and bright lights.  
No neurologic symptoms were associated with the headaches, 
which lasted variably in duration up to two weeks.  She also 
reported migratory joint pain (back of her neck, medial 
aspect of both antecubital fossae, shoulder blades, and 
lateral aspect of the hips and knees).  She complained of 
difficulty concentrating on her work and with short-term and 
remote memory.  She had sleep disturbance, with sleep for 
only six hours per night disturbed by frequent waking up and 
occasional nightmares.  

The physical examination showed clear lungs to auscultation.  
Range of motion was normal for all joints except for the 
cervical spine.  Center point tenderness was elicited on 
palpation of the nape of the neck, shoulder blades, inferior 
angle of the scapulae, medial to the antecubital fossae, 
medial aspect of the knee pads, and lateral aspect of the 
hips.  The examiner's impression was that the veteran fit the 
clinical diagnosis of chronic fatigue/fibromyalgia, but it 
was difficult to pinpoint exactly when her symptoms started 
and their relation to her motor vehicle accident.  The 
examiner referred her for a rheumatology opinion.

On the resulting VA fibromyalgia examination in August 2003, 
the veteran was examined by the chief of rheumatology at a VA 
facility.  The veteran's symptoms included episodic shortness 
of breath diagnosed as asthma, chronic fatigue, generalized 
stiffness and joint pains, intermittent diarrhea, difficulty 
with mentation, and several allergies; she had also had 
spontaneous pneumothorax on two occasions.  She stated that 
her symptoms were worsened by anxiety and stress.  
Examination showed no inflamed joints and normal range of 
motion except for the cervical spine; she had moderately 
tender points at the elbow, base of the skull, 
sternoclavicular area, top of the shoulder, and base of the 
spine over the sacroiliacs.  The examiner stated that the 
history was compatible with the diagnosis of chronic 
fatigue/fibromyalgia syndrome, including sleep disorder, 
morning stiffness and joint pain without apparent 
inflammation, irritable bowel syndrome, headaches, and 
difficulty with mentation.  Thyroid abnormalities, hepatitis, 
and other potentially confounding diseases had been ruled 
out.  There was little evidence of associated depression or 
post-traumatic stress disorder (PTSD), but the syndrome could 
appear independent of these diagnoses.  The examiner said 
that it was very difficult to say when the syndrome began or 
how it was related to her military service due to lack of 
records.  The sleep disturbance she experienced in service 
may have initiated some of her symptoms.  The car accident 
also probably contributed with her problem sleeping while in 
a halo and with the enforcement of no running or exercise.  
There was little evidence that trauma per se causes 
generalized fibromyalgia syndrome although there was strong 
correlation with PTSD, which the veteran did not have.  The 
veteran had recently started running again, with substantial 
benefit.

On VA examination in January 2004, the examiner stated that 
careful review of service medical records and Army reserve 
records did not yield any additional information regarding 
the start date of fibromyalgia syndrome.  The examiner noted 
that records of treatment for cervical fracture in 1991 did 
not mention chronic fatigue or generalized muscle pain and 
that all of her symptoms present in 1991 could be attributed 
to the trauma received.  The examiner noted that a statement 
from the veteran dated April 1991 clearly indicated symptoms 
compatible with fibromyalgia syndrome but that the letter 
actually appeared to be from April 1997.  The examiner 
commented that development of the full-blown constellation of 
symptoms dated from 1995.  The examiner stated that, in 
summary, there did not appear to be sufficient evidence to 
indicate that service in the Persian Gulf caused or 
aggravated fibromyalgia syndrome.  The examiner also 
commented that the literature was divided as to whether 
trauma can precipitate fibromyalgia syndrome.  He concluded 
that while the auto accident may have precipitated the 
syndrome, there was insufficient evidence to establish a 
causal relationship.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate her claims.  She has been informed 
of her and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained, and VA examinations have been provided.  The notice 
and duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  After reviewing the 
record, the Board finds that these duties have been met in 
this case.

Recently, the Court issued an opinion that affects this case.  
In Pelegrini v. Principi, __ Vet. App. __, No. 01-944 (U.S. 
Ct. App. Vet. Claims June 24, 2004), the Court held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2003) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction (AOJ) decision 
was issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable AOJ 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In this case, the initial unfavorable decision was made 
before November 9, 2000, the date of the VCAA's enactment.  
However, even under Pelegrini, the Board concludes that any 
defect that may exist with regard to the timing of the VCAA 
notice to the claimant was harmless because of the extensive, 
thorough, and informative notices provided to the veteran 
throughout the adjudication of his claims.  Moreover, as the 
Court mentioned in Pelegrini, there is no error in the RO's 
not providing notice of the VCAA's requirements prior to the 
initial adjudication decision where such notice was not 
mandated at the time of the initial adjudication decision.  
Id., __ Vet. App. __, __, No. 01-944, slip op. at 10-11.  In 
any event, any lack of such notice prior to the RO's initial 
decision in this case in September 1999 has been cured by the 
subsequent thorough notices of all matters required by the 
VCAA and its regulatory progeny.

The RO sent the veteran notice of the VCAA, including its 
provisions and its applicability to her claims, in June 2003.  
The letter specified what evidence and information the VA 
would obtain and what evidence and information he needed to 
provide in order to substantiate her claims.  The letter also 
defined the VA's notice and assistance duties; it also 
specified or referred to what evidence had been obtained and 
what evidence was still needed from the veteran, with an 
explanation of the responsibilities for securing that 
evidence.

The veteran was also provided with a statement of the case in 
September 2000 and with supplemental statements of the case 
(SSOCs) in April 2003, October 2003, and March 2004.  These 
documents discussed the evidence considered and the pertinent 
laws and regulations, as well as the reasons for the RO's 
decisions.

Therefore, the Board concludes that the requirements of the 
VCAA, the implementing regulations, and the Court's caselaw 
have been satisfied.  

The Board now turns to the merits of the veteran's claims.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
illness provisions were recently amended to add certain 
diagnosed conditions involving medically unexplained chronic 
multisymptom illness defined by a cluster of signs and 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), including any diagnosed illness 
that the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

The veteran seeks service connection for various ailments 
under the general rubric of fibromyalgia/chronic fatigue 
syndrome (including chronic fatigue, muscle aches, joint 
pain, headaches, and pain disorder with irritability, memory 
loss, and difficulty concentrating).  She also seeks service 
connection for dyspnea.  She is a registered nurse, and she 
thus possesses a degree of medical knowledge and training.  
Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(layperson is generally not capable of providing evidence 
requiring knowledge of medical principles).  

The veteran's service medical records do not reflect any of 
the claimed conditions.  

Soon after service, during Reserve service but not during 
active or inactive duty for training, the veteran suffered 
serious orthopedic injuries of the cervical spine, shoulders, 
and right wrist.  At some point in early 1992, she also was 
involved in a second car accident, which also led to the 
development of low back discomfort.  Much of her neck, 
shoulder, and back pain can be traced to these two accidents, 
primarily the first one.  Dizziness and vertigo have also 
been described as post-concussive in nature.    

However, the veteran has also been complaining of more 
diffuse, generalized muscle aches and joint pains.  Beginning 
in 1995, a private doctor diagnosed her with fibromyalgia, 
chronic pain syndrome, and fatigue.  Since then, both private 
and VA medical records continue to show treatment for chronic 
fatigue and fibromyalgia, with diffuse generalized muscle 
aches and joint pains (over and above the accident-related 
cervical spine, right wrist, shoulder, and low back 
symptoms).  

In addition, the VA has examined the veteran on several 
occasions.  Generally, most of the examinations recognize a 
diagnosis of fibromyalgia and chronic fatigue syndrome.  
Thus, there is no real dispute as to the essence of the 
diagnosis.  

The veteran's general condition has also involved dyspnea.  
The veteran has had several respiratory conditions, and it is 
important to separate the various conditions.  

First, she has had spontaneous pneumothoraxes, both before 
and after her period of active duty.  These conditions 
involved acute episodes of shortness of breath and chest 
pains, and they are not attributable to service.  

Second, the veteran was also diagnosed in March 2003 on VA 
respiratory examination with mild bronchial asthma, 
controlled on medication, with a possible aggravation by 
service-connected exposures to strong inhalants during the 
Persian Gulf War.  To the extent that bronchial asthma is a 
diagnosed illness, service connection for bronchial asthma 
would not be warranted under 38 C.F.R. § 3.317.  Also, to the 
extent that bronchial asthma was possibly aggravated by 
strong inhalants during service, the examination conclusion 
incorrectly assumed that the veteran had in fact been exposed 
to such inhalants.  Indeed, during service, the veteran 
indicated on a questionnaire that she had no reason to 
believe that she had been exposed to chemical or germ 
warfare.  Later, she just contended that she had been exposed 
to sandstorms and oily black smoke that turned the sky 
"black."  The veteran's service however involved being with 
a MASH unit while stationed in Saudi Arabia.  The record does 
not show that she was exposed to any oil fires or other 
inhaled toxic substances during her service in the Persian 
Gulf War from January through April 1991.  

However, the veteran has also exhibited dyspnea in 
association with her fatigue.  The Board concludes that there 
is sufficient evidence that the veteran has exhibited a 
constellation of symptoms that are consistent with disability 
due to undiagnosed illness, including from fatigue, 
fibromyalgia, and dyspnea.

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome requires: (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least six months; and (2) 
the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbance.  The veteran's condition has 
been shown on examination and in treatment records to include 
several of these requirements, including generalized muscle 
aches, headaches, migratory joint pains, neuropsychologic 
symptoms, and sleep disturbance.  Although the veteran 
reports that exercise may be of some benefit to her, she has 
also exhibited chronic and long-lasting fatigue that is 
apparent on a daily basis at work, which involves a degree of 
exercise.

For the purpose of evaluating chronic fatigue syndrome, under 
38 C.F.R. § 4.88b, Diagnostic Code 6354, the condition will 
be considered incapacitating only while it requires bed rest 
and treatment by a physician.  When manifested by 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms that wax and wane but 
result in periods of incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication, a 10 percent disability 
evaluation is warranted.  When manifested by debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms that are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year, a 20 percent disability 
evaluation is warranted.  Under these criteria, it is not 
clear that the veteran has exhibited chronic fatigue syndrome 
to a compensable degree.  

However, it is clear that she has exhibited fatigue and other 
associated symptoms that are sufficient to show disability 
due to undiagnosed illness.  Her symptoms have included 
fatigue, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs and symptoms involving the respiratory system 
(dyspnea), and sleep disturbances.  She has also reported 
memory and concentration problems.  In addition, there is 
sufficient evidence to show that fatigue and fibromyalgia are 
manifest to a compensable degree.  While non-service-
connected conditions may also be affecting her work ability 
and daily activities, the veteran has indicated that she gets 
tired easily and has to rest at work.  Doctors also indicate 
that her symptoms have measurably affected her functioning.

The question is whether this disability due to undiagnosed 
illness is indeed attributable to the veteran's Persian Gulf 
War service or to other factors.  See 38 C.F.R. § 3.317(c) 
(2003).  Some examinations indicated that the fibromyalgia 
and chronic fatigue had their onset as a result of the 1991 
car accident, while a later VA examination indicated that the 
literature as to traumatic etiology for the conditions was 
split.  

From this dichotomy and uncertainty in the evidence, and upon 
application of the "benefit of the doubt" rule where the 
evidence is in equipoise, see 38 U.S.C.A. § 5107(b) (West 
2002), the Board concludes that there is not persuasive 
"affirmative evidence" attributing the veteran's fatigue 
and fibromyalgia to other factors, such as her 1991 post-
service car accident.  The Board therefore concludes that 
service connection for disability due to undiagnosed illness 
that includes fibromyalgia and chronic fatigue (but not 
chronic fatigue syndrome) is warranted.

The Board notes that in assigning a disability rating to this 
service-connected condition, the RO should make all 
reasonable efforts to separate the service-connected symptoms 
of this disability from similar symptoms that are in fact 
attributable to non-service-connected causes, such as the car 
accident.


ORDER

Service connection for disability due to undiagnosed illness, 
including fibromyalgia, fatigue, and dyspnea, is granted, 
subject to the laws and regulations governing administration 
of monetary benefits. 



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



